DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 12 February 2020.
Claims 1-22 are amended by the Applicant.
Claims 23-42 are newly presented by the Applicant.
Claims 23-24 and 31 are amended by an approved Examiner's Amendment.
Claim 32 is canceled by an approved Examiner’s Amendment.
Claims 23-31 and 33-42 are currently pending.
Claims 23-31 and 33-42 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 19 January 2038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: No 112(f) invocations are identified in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Schlatter (858) 707-4000 ext. 2821 on 11 March 2021.
The application has been amended as follows: 
 Claim 23. (Currently Amended) A method of mounting an air moving device to an installation site, the method comprising: 
attaching first ends of a plurality of flexible connectors to respective first mounting positions of a mount; 
attaching second ends of the plurality of flexible connectors to a housing of the air moving device; and attaching the mount to the installation site, wherein the second end of a respective flexible connector of the plurality of flexible connectors is positioned closer to the mount when the first end of the respective flexible connector is in a of the respective first mounting positions of the mount than when the first end of the respective flexible connector is in a respective second mounting position of the mount. 
Claim 24 (Currently Amended). The method of claim 23, wherein attaching the first ends of the plurality of flexible connectors to the respective first mounting positions of the mount comprises releasably engaging anchors on the first ends with indentations in a scalloped wall of the mount.
Claim 31 (Currently Amended). A method of mounting an air moving device, the method comprising: 
connecting a plurality of flexible connectors to both the air moving device and a mount, the plurality of flexible connectors configured to support the air moving device; 
varying a distance between (1) an intersection of a respective flexible connector of the plurality of flexible connectors and the mount and (2) an intersection of the respective flexible connector and the air moving device; and
overlapping one or more flexible connectors of the plurality of flexible connectors with one or more other flexible connectors of the plurality of flexible connectors within a track of the mount.
Claim 32 (Canceled).
Allowable Subject Matter
Claims 23-31 and 33-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 23:
wherein the second end of a respective flexible connector of the plurality of flexible connectors is positioned closer to the mount when the first end of the respective flexible connector is in the respective first mounting position than when the first end of the respective flexible connector is in a respective second mounting position of the mount;
Regarding Claim 31:
overlapping one or more flexible connectors of the plurality of flexible connectors with one or more other flexible connectors of the plurality of flexible connectors within a track of the mount;
Regarding Claim 36:
positioning a first end of a respective flexible connector of a plurality of flexible connectors in a first mounting position of a mount, such that a second opposite end of the respective flexible connector 
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Hansen et al (US 4064427 A) and Avedon (US 20150176834 Al).
The Examiner notes Hansen is considered the closest prior art and does not teach the limitations set forth directly above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745